REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1, 10, and 19 recites method for transmitting warning information (claim 1), a device (claim 10) and a non-transitory computer readable media (claim 19) for performing the method, wherein the method comprising:
generating, by a centralized unit (CU), a warning radio resource control (RRC) message, by: 
segmenting, by the CU, warning message content, and 
generating, by the CU, the warning RRC message according to the segmented warning message content, wherein the warning RRC message comprises system information of a public warning system (PWS); 
transmitting, by the CU, the warning RRC message to a distributed unit (DU) through a public warning request message; and 
receiving a public warning response message from the DU, after transmitting the warning RRC message to the DU through the public warning request message.

The related prior art does not anticipate or render obvious the invention above:
Byun et al. (US 20180302878 A1) discloses generating, by a centralized unit (CU) a radio resource control (RRC) message (Fig. 8 step 802, par. 0086, and Fig 9 step 906, par. 0092 disclose DU receiving RRC message generated by CU); transmitting, by the CU the RRC message to a distributed unit (DU) (Fig. 8 step 804 and par. 0087 disclose CU transmitting RRC paging message received from CU to UE); and receiving a response message from the DU after transmitting RRC message to the DU (Fig. 9 step 910 and par. 0104 disclose receiving paging record indication from DU). However, the reference is silent on details about (1) transmitting warning information, wherein the warning RRC message and receiving a public warning response message from the DU, after transmitting the warning RRC message to the DU through the public warning request message (2) segmenting, by the CU, warning message content, and generating, by the CU, the warning RRC message according to the segmented warning message content, wherein the warning RRC message comprises system information of a public warning system (PWS).
Ryu et al. (US 20160286385 A1) discloses method and apparatus for transmitting warning information using RRC paging message through public warning system (Fig. 14 and par. 0298-0303 disclose “if the ETWS indication (etws-Indication) is included in the RRC paging message and UE supports the ETWS, the UE re-acquires SIB 1 immediately. That is, the UE does not wait for the boundary of the next system information modification cycle”). The combined  (1), however, silent on details about (2).
Sakai et al. (JP 2017103694 A) discloses base station e-node B dividing warning message content to sections (par. 0050). However, silent on details about (2).
Lee et al. (EP 2104382 A2) discloses dividing emergency message into primary and secondary (par. 0029). However, the reference is silent on details about (2).
3GPP TS RAN WG3 Meeting #96 (“Consideration on the RRC message transfer between CU and DU”, provided by Applicant on 05/24/2021) discloses data transmission between CU-DU of e-node B (section 2). However, the reference is silent on details about (2).
Other related references are listed in “Notice of Reference Cited”.

As discloses above, none of the prior art anticipates the invention of claim 1, 10, and 19. The above reference, in combination, do not render obvious the invention regarding to details about (2) segmenting, by the CU, warning message content, and generating, by the CU, the warning RRC message according to the segmented warning message content, wherein the warning RRC message comprises system information of a public warning system (PWS). Therefore, claim 1, 10, 19, and their dependent claims are allowable over prior art of record.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/DUNG HONG/
Primary Examiner, Art Unit 2643